OSCN Found Document:FORD MOTOR CREDIT CO. v. KURZ

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






FORD MOTOR CREDIT CO. v. KURZ2015 OK CIV APP 16344 P.3d 1100Case Number: 111687Decided: 01/22/2015Mandate Issued: 03/02/2015DIVISION IIITHE COURT OF CIVIL APPEALS OF THE STATE OF OKLAHOMA, DIVISION III
Cite as: 2015 OK CIV APP 16, 344 P.3d 1100

FORD MOTOR CREDIT COMPANY, 
Plaintiff/Appellant,v.NICHOLAS J. KURZ, Defendant/Appellee.

APPEAL FROM THE DISTRICT COURT OF MURRAY COUNTY, OKLAHOMA
HONORABLE WALLACE COPPEDGE, JUDGE

REVERSED AND REMANDED

Tracy Cotts Reed, LOVE, BEAL & NIXON, P.C., Oklahoma City, Oklahoma, for 
Plaintiff/Appellant,Nicholas J. Kurz, Sulphur, Oklahoma, Pro 
Se.


Bay Mitchell, Presiding Judge:
¶1 Plaintiff/Appellant Ford Motor Credit Company (Ford) appeals the trial 
court's Order entering judgment in favor of Defendant/Appellee Nicholas J. Kurz 
(Kurz). On appeal, Ford argues the trial court erred by applying the three-year 
statute of limitations, 12 Ohio St. 2011 
§95, to its proceeding to enforce a foreign judgment filed under the Uniform 
Enforcement of Foreign Judgments Act, 12 Ohio St. 2011 §719 et seq. 
(Act). This appeal is submitted on Ford's brief only. Finding the arguments 
set forth in Ford's brief reasonably support its allegation of error on appeal, 
we reverse the judgment of the trial court.
¶2 Ford and Kurz entered into a contract in which Ford agreed to extend 
credit to Kurz for the purchase of a vehicle. When Kurz failed to pay as agreed, 
Ford repossessed the vehicle, sold it at auction, and attempted to collect the 
deficiency and its costs from Kurz. On June 26, 2007, the Circuit Court of Cass 
County, Missouri entered default judgment in favor of Ford.
¶3 On November 8, 2011, Ford registered the Missouri judgment in the District 
Court of Murray County, Oklahoma in accordance with the Act and attempted to 
collect on the judgment via a one-time bank garnishment. Kurz filed a petition 
asking the Murray County court to vacate the Missouri judgment, to stay the 
execution of the judgment, or, alternatively, to sustain his claim for exemption 
from Ford's garnishment. The trial court ordered all but $474.98 of the funds 
captured in the bank garnishment to be returned to Kurz and ordered the parties 
to submit briefing before further hearing on Kurz's petition. At the hearing on 
November 1, 2012, the trial court ruled that 12 Ohio St. 2011 §95(A)(2) applied and 
that the three-year statute of limitations had run prior to Ford's registration 
of the foreign judgment.1 This appeal springs from the March 28, 2013 Order 
memorializing the court's ruling.
¶4 This appeal proceeds on Ford's brief only. When a case comes before this 
Court on the appellant's brief alone, and said brief reasonably supports the 
allegations of error, we are not obligated to search the record for a theory on 
which to sustain the trial court's judgment. Reversal is not automatic for 
appellee's failure to file an answer brief, however, and we will affirm the 
trial court's judgment if the appellant's brief does not support the claimed 
errors. See Branch v. AmeriResource Group, Inc., 2001 OK CIV APP 86, ¶20, 29 P.3d 605, 613-14; see also 
Hamid v. Sew Original, 1982 OK
46, ¶7, 645 P.2d 496, 497.
¶5 Ford's sole proposition of error is that the trial court erred by applying 
§95 to a foreign judgment registered in accordance with the Act. In Producers 
Grain Corp. v. Carroll, 1976 OK
CIV APP 3, 546 P.2d 285, 
Division I of the Court of Civil Appeals considered this issue. There, the trial 
court ruled that the three-year statute of limitations in §95 precluded 
enforcement of a foreign judgment. Id., ¶4, 546 P.2d at 286. The Court of 
Civil Appeals reversed, holding that §95 applies only to civil actions 
brought on a foreign judgment, and a foreign judgment filed pursuant to the Act 
is not a civil action within the meaning of §95. Id., ¶10, 546 P.2d at 
287. The Court noted the Act was designed to present an alternative to the 
traditional method of enforcing foreign judgments by separate lawsuit and that 
the Act itself distinguishes between an action on a foreign judgment and a 
proceeding to enforce a judgment under its provisions. Id., ¶¶10-11, 546
P.2d at 287-88; see also 12
Ohio St. 2011 §725 ("The right of a judgment creditor to bring an action to 
enforce his judgment instead of proceeding under this act remains 
unimpaired.").
¶6 We find Producers Grain Corp. persuasive and hold the three-year 
statute of limitations is inapplicable to a foreign judgment registered under 
the Act.2 The 
trial court erred by applying §95.

¶7 REVERSED AND REMANDED.

HETHERINGTON, C.J., and JOPLIN, J., concur.

FOOTNOTES

1 Section 
95(A)(2) provides, in part, as follows:
A. Civil actions . . . can only be brought within the following periods, 
after the cause of action shall have accrued, and not afterwards:. . .2. 
Within three (3) years: An action upon a contract express or implied not in 
writing; an action upon a liability created by statute other than a forfeiture 
or penalty; and an action on a foreign judgment.

2 A 
limitations period for the enforcement of Ford's judgment in this case would be 
the five-year period provided in 12
Ohio St. 2011 §735, Oklahoma's dormancy statute. "[A] foreign judgment which is 
enforceable at the time the judgment creditor registers the foreign judgment in 
Oklahoma will be considered, for the purposes of enforcement, as a new judgment 
of this state to which Oklahoma's five year dormancy statute will apply. Once 
filed, the foreign judgment becomes a judgment of this state and 'shall [be] 
treat[ed] . . . in the same manner as a judgment of the district court of any 
county of this state.'" Drllevich Const., Inc. v. Stock, 1998 OK 39, ¶20, 958 P.2d 1277, 1281. However, as 
provided in §735, that five-year period may be extended so as to keep the 
judgment viable.


Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Court of Civil Appeals Cases
 CiteNameLevel
 2001 OK CIV APP 86, 29 P.3d 605, 72 OBJ        2199, BRANCH v. AMERIRESOURCE GROUP, INC.Discussed
 1976 OK CIV APP 3, 546 P.2d 285, PRODUCERS GRAIN CORPORATION v. CARROLLDiscussed
Oklahoma Supreme Court Cases
 CiteNameLevel
 1982 OK 46, 645 P.2d 496, Hamid v. Sew OriginalDiscussed
 1998 OK 39, 958 P.2d 1277, 69 OBJ        1788, DRLLEVICH CONSTRUCTION, INC. v. STOCKDiscussed
Title 12. Civil Procedure
 CiteNameLevel
 12 Ohio St. 95, Limitation of Other ActionsDiscussed
 12 Ohio St. 719, Short TitleCited
 12 Ohio St. 725, Optional ProcedureCited
 12 Ohio St. 735, Must Be Issued within Five Years or Judgment Becomes Dormant - Inapplicable to MunicipalitiesCited